Citation Nr: 0335285	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  99-16 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  What evaluation is warranted for major depression from 
December 4, 1996?

2.  What evaluation is warranted for migraine headaches from 
December 4, 1996?

3.  What evaluation is warranted for a lumbosacral strain 
with coccydynia and facet ligamentum flavum hypertrophy at 
L4-L5 and L5-S1, from December 4, 1996?

4.  What evaluation is warranted for left shoulder 
degenerative joint disease from December 4, 1996?

5.  What evaluation is warranted for right shoulder 
degenerative joint disease from December 4, 1996?

6.  What evaluation is warranted for cervical degenerative 
joint disease from December 4, 1996?

7.  What evaluation is warranted for bilateral pes planus 
with degenerative joint disease of the feet from December 4, 
1996?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from August 1983 
to December 1996.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In the course of appeal the veteran moved from Texas to 
Colorado Springs, Colorado, and her claims folder was 
transferred to the Denver, Colorado RO.  

In an April 2001 rating action a RO assigned a higher initial 
disability ratings for migraine headaches, and for major 
depression.  In September 2001, the Board remanded for a 
requested hearing before a Veterans Law Judge, and to clarify 
whether the appellant wished to appoint a representative.  A 
Travel Board hearing before the undersigned was conducted in 
June 2002, and the appellant appointed a representative in 
August 2001.  

By a statement signed in June 2002 and contained in the 
claims folder, the veteran withdrew claims of entitlement to 
service connection for hemorrhoids and a recurrent vaginal 
yeast infection.

In November 2002, the Board directed its evidence development 
unit to conduct further development pursuant to the 
provisions of 38 C.F.R. § 19.9(a)(2) (2002).
 

REMAND

In accordance with the Board's November 2002 order to its 
evidence development unit additional evidence was secured 
addressing the issue now in appellate status.  That evidence 
has yet to be reviewed by the RO, and the veteran has not 
waived RO consideration of that new evidence in writing.  
This is significant given the fact that on May 1, 2003, the 
provisions of 38 C.F.R. § 19.9(a)(2) were invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, further 
development is in order.

To fulfill the requirements of the VCAA, the veteran must be 
specifically informed what evidence is needed to substantiate 
each claim, what portion of that evidence VA will secure, and 
what specific portion of that evidence the appellant must 
personally submit to substantiate each of her claims for 
higher evaluations for disabilities that are the subject of 
this appeal.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Development ordered by the Board in November 2002 consisted 
of requesting medical records from Air Force Bases where the 
veteran indicated she had received treatment, obtaining 
treatment and hospitalization records from VA medical centers 
from 1996 to the present, and obtaining VA examinations to 
ascertain the nature and severity of her claimed disorders.  
Unfortunately, not all of the development requested in 
November 2002 has been completed.  

Accordingly, the case is remanded for the following:

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the VCAA, and 
implementing regulations is 
completed.  The RO should 
specifically:

A.  Notify the veteran of the 
evidence necessary to substantiate 
her claim of entitlement to higher 
evaluations for any period since 
December 4, 1996, for major 
depression, migraine headaches, a 
lumbosacral strain with coccydynia 
and facet ligamentum flavum 
hypertrophy at L4-L5 and L5-S1; left 
and right shoulder degenerative joint 
disease; cervical degenerative joint 
disease; and bilateral pes planus 
with degenerative joint disease of 
the feet.  This notice should include 
a discussion of the evidentiary bases 
for higher evaluations pursuant to 
applicable rating criteria for each 
disorder.  For the disorders of the 
spine, this must include a discussion 
of both the new and prior rating 
criteria for spine disorders.  The RO 
should emphasize to the veteran that 
she is ultimately responsible to 
provide the necessary evidence.  The 
RO should inform the veteran that VA 
will make efforts to obtain relevant 
evidence, such as VA and non-VA 
medical records, or other records 
from government agencies, if she 
identifies the custodians thereof.  
VA must notify her of evidence she 
identified that could not be obtained 
so that she may obtain the evidence 
herself and submit it.

B.  The RO should inform the veteran 
that she has one year to submit 
evidence needed to substantiate her 
claims, or to identify the custodians 
of such evidence so that VA may 
attempt to obtain it.  The RO must 
inform her that her appeal will 
remain in abeyance for one year 
unless she indicates in writing that 
there is no additional evidence she 
wishes to have considered, and she 
waives in writing any remaining time 
provided by 38 U.S.C.A. § 5103(a).  
Paralyzed Veterans of America, et al. 
v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003) (PVA).

2.  The veteran should be instructed to 
identify any medical records, VA or private, 
which may be pertinent to her remanded claims 
but have yet to be associated with the claims 
folder.  She should also provide contact 
information and necessary authorizations and 
releases to permit VA to obtain treatment 
records.  The RO should attempt to obtain any 
indicated records.  The RO should inform the 
veteran of the outcome of each records 
request.  If records are not obtained from any 
private source requested, the RO must notify 
the veteran that she is responsible for 
securing these records if she desires that VA 
consider them.  All records and responses 
received should be associated with the claims 
folders.  

3.  If not already obtained pursuant to 
development step 2, the RO should obtain from 
appropriate sources records of  treatment and 
hospitalization records at Wilford Hall USAF 
Medical Center in San Antonio, Texas, and from 
medical centers located at Randolph and 
Lackland Air Force Bases in Texas, from 
December 1996 to the present.  A reply from 
the Lackland Air Force Base indicated that its 
records of the veteran had been forwarded to 
the National Personnel Records Center (NPRC).  
A May 2003 reply from the Randolph Air Force 
Base also indicated that records had been 
transferred.  Hence, the NPRC must be 
requested to provide all records its has of 
treatment and hospitalization of the veteran.  
All records and responses received should be 
associated with the claims folders.  

4.  Also if not already obtained pursuant to 
development step 2, the RO should obtain the 
veteran's treatment and hospitalization 
records from the Austin, Texas VA Medical 
Center from December 1996 to the present.  All 
records and responses received should be 
associated with the claims folders.  

5.  After the above development has been 
completed, the veteran must be provided a VA 
orthopedic examination to determine the extent 
of her service-connected lumbosacral strain, 
cervical degenerative joint disease, 
degenerative joint disease of both shoulders, 
and pes planus with degenerative joint disease 
of both feet.  The claims folder must be made 
available to the examiner for review.  All 
indicated tests and studies should be 
accomplished.  Range of active and passive 
motion should be recorded about the affected 
joints in all planes.  

Regarding the lumbar spine, the examiner must 
address the presence or absence of each of the 
following: listing of the whole spine to the 
opposite side; positive Goldthwaite's sign; 
marked limitation of forward bending in 
standing position; loss of lateral motion with 
osteo-arthritic changes; narrowing or 
irregularity of joint space; abnormal mobility 
on forced motion; muscle spasm on extreme 
forward bending; loss of lateral spine motion, 
unilateral, in standing position; 
characteristic pain on motion; slight, 
subjective symptoms only, a noncompensable 
rating is assigned.

Any limitation of functional cervical and 
lumbar motion due to degenerative joint 
disease must be expressed using these terms: 
less than slight, slight, moderate, or severe.  

Regarding both the cervical and lumbar spine 
disorders, the orthopedist must address the 
presence or absence of each of the following:

·	Unfavorable ankylosis of the entire 
spine;

·	Unfavorable ankylosis of the entire 
thoracolumbar spine;

·	Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion 
of the thoracolumbar spine 30 
degrees or less; or, favorable 
ankylosis of the entire 
thoracolumbar spine;

·	Forward flexion of the cervical 
spine 15 degrees or less; or, 
favorable ankylosis of the entire 
cervical spine;

·	Forward flexion of the 
thoracolumbar spine greater than 30 
degrees but not greater than 60 
degrees; or, forward flexion of the 
cervical spine greater than 15 
degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine 
not greater than 120 degrees; or, 
the combined range of motion of the 
cervical spine not greater than 170 
degrees; or, muscle spasm or 
guarding severe enough to result in 
an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; or

·	Forward flexion of the 
thoracolumbar spine greater than 60 
degrees but not greater than 85 
degrees; or, forward flexion of the 
cervical spine greater than 30 
degrees but not greater than 40 
degrees; or, combined range of 
motion of the thoracolumbar spine 
greater than 120 degrees but not 
greater than 235 degrees; or, 
combined range of motion of the 
cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, 
guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, 
vertebral body fracture with loss 
of 50 percent or more of the 
height.

Also regarding the both the cervical and 
lumbar spine disorders, the examiner must 
address any associated objective neurologic 
abnormalities, including, but not limited to, 
bowel or bladder impairment.  

Regarding the above criteria, normal forward 
flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation 
are zero to 80 degrees. Normal forward flexion 
of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation 
are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of 
forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  
The normal combined range of motion of the 
cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  

If the range of motion of the veteran's spine 
differs from the above-stated "normal" due 
to reasons other than the disease or injury 
for which she is rated, the examiner should 
state those factors causing the veteran's case 
to be exceptional.  Factors resulting in 
exceptional "normal" ranges of motion may 
include age, body habitus, neurologic disease, 
or other factors not the result of disease or 
injury of the spine.  If such exceptional 
circumstance(s) exists, the examiner should 
provide a best assessment of what would be the 
"normal" range of motion of the veteran's 
spine or spinal parts being evaluated. 

Regarding degenerative joint disease of the 
shoulders, for each shoulder the examiner 
should address the range of motion 
demonstrated and any functional impairment due 
to degenerative joint disease.  The examiner 
must further address any associated 
impairments of the humerus and humeral head, 
the clavicle or scapula, and scapulohumeral 
articulation.  

Regarding bilateral pes planus with associated 
degenerative joint disease, the examiner must 
provide an opinion as to the extent of all 
disability associated with this disorder.  In 
this regard, the examiner should address 
whether the disorder is manifested by either:  

·	marked pronation, extreme 
tenderness of plantar surfaces of 
the feet, marked inward 
displacement, and severe spasm of 
the tendo Achilles on manipulation 
not improved by orthopedic shoes or 
appliances; or 

·	objective evidence of marked 
deformity (pronation, abduction, 
etc.), pain on manipulation and use 
accentuated, indication of swelling 
on use, and characteristic 
callosities; or

·	weight-bearing line over or medial 
to the great toe, inward bowing of 
the tendo Achilles, pain on 
manipulation and use of the feet; 
or 

·	symptoms relieved by built-up shoe 
or arch support.  

For each of these orthopedic 
disabilities, the examiner must also 
indicate any involvement of the joint 
structure, muscles and nerves, and 
comment on the presence or absence of 
associated pain, weakened movement, 
excess fatigability, incoordination, 
muscle atrophy, changes in condition of 
the skin indicative of disuse, and the 
functional loss resulting from any such 
manifestations.  To the extent possible, 
for the cervical, lumbar and bilateral 
shoulder disorders, any functional loss 
should be expressed in terms of 
decreased functional range of motion.  
For each disability, the examiner must 
also provide an opinion as to the degree 
of any functional loss that is likely to 
result from a flare-up of symptoms or on 
extended use.  

6.  After completing development steps 1 
through 4 above, the veteran should also be 
provided a VA neurological examination to 
determine the nature and extent of migraine 
headaches.  The claims folder must be made 
available to the examiner for review.  All 
indicated tests and studies should be 
accomplished.  The examiner should address the 
frequency and duration of the headaches, 
characterize whether any headaches are 
"migraine headaches," "tension headaches," 
or due to some other nature or etiology; and 
report the degree to which require periods of 
complete prostration and contaminant 
interference with economic adaptability.  All 
answers provided must be explained in full.  

7.  After completing development steps 1 
through 4 above, the veteran should also be 
provided a VA psychiatric examination to 
determine the extent of her major depression.  
The claims folder must be made available to 
the examiner for review.  All indicated tests 
and studies should be accomplished.  The 
examiner should specify on the examination 
report that the claims folder has been 
reviewed.  The examiner should specifically 
address whether the veteran's depression is 
manifested by: 

·	a gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation 
to time or place; memory loss for 
names of close relatives, own 
occupation, or own name; or

·	by deficiencies in most areas, such 
as work, school, family relations, 
judgment, thinking, or mood, due to 
such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
intermittently illogical, obscure, 
or irrelevant speech; near-
continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a work like setting); 
inability to establish and maintain 
effective relationships.

8.  Thereafter, following any other 
appropriate development, the RO 
should readjudicate the appealed 
issues.  Staged ratings must also be 
considered in accordance with 
Fenderson v. West, 12 Vet. App Vet. 
App. 119 (1999).  If any 
determination remains to any extent 
adverse to the veteran, she and her 
representative must be provided a 
supplemental statement of the case 
which includes a summary of any 
additional evidence submitted, 
applicable laws and regulations, and 
the reasons for the decision.  The RO 
must ensure that all provisions of 
the VCAA have been completely 
complied with, to specifically 
include notifying the appellant what 
evidence she is responsible for 
securing.  Quartuccio.  They should 
then be afforded an applicable time 
to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


